8 F.3d 821
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Abel Parama BORROMEO, Defendant-Appellant.
No. 93-6266.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 22, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.  Charles H. Haden, II, Chief District Judge.  (CR-89-241, CA-92-902)
Abel Parama Borromeo, Appellant Pro Se.
Phillip Blair Scott, Office of the United States Attorney, Charleston, West Virginia, for Appellee.
S.D. W.Va.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Abel Parama Borromeo appeals from the district court's order adopting the recommendation of the magistrate judge and denying his 28 U.S.C. § 2255 (1988) motion, and the order denying his motion for reconsideration.  Our review of the record and the district court's opinions discloses no abuse of discretion and that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Borromeo, Nos.  CA-92-902;  CR-89-241 (S.D.W. Va.  Feb. 3, 1993;  Mar. 5, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED